Citation Nr: 0114580	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In December 1989, the veteran filed a claim for service 
connection for a back disorder and for an eye disorder.  In 
March 1990, the RO denied those claims after the veteran 
failed to appear for an examination.  The veteran did not 
appeal that decision within the prescribed time limit, and 
that decision is final.  See 38 U.S.C.A. § 5108, 7105(c), 
38 C.F.R. § 20.1103.  However, in December 1999, the veteran 
appeared for a VA examination that resulted in diagnoses that 
included chronic low back pain secondary to a low back injury 
and diabetic retinopathy.  This evidence is new and material 
and warrants reopening the prior final denial.  The RO in the 
decision now on appeal addressed these issues on the merits, 
as does now the Board.  38 C.F.R. § 3.156(a); See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).

Service connection for a back disorder is addressed in the 
REMAND portion of this decision.  


FINDING OF FACT

An eye disorder is unrelated to service.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
veteran has not identified additional evidence needed to 
substantiate the claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The veteran seeks service connection for an eye disorder, and 
a recent VA examination resulted in diagnoses that included 
background retinopathy, as well as hyperopia/presbyopia.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
disorders, including diabetes, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records, however, contain no reference to an 
eye disorder or to diabetes, and there is no medical evidence 
of diabetes within  a year of the veteran's separation from 
service.  During a separation examination in June 1972, the 
veteran's eyes and endocrine system were reportedly normal, 
and the claims file does not contain any medical opinion that 
diabetes or a current eye disorder is related to service.  A 
medical history set forth in a report of a VA general medical 
examination conducted in December 1999 reflects, further, 
that diabetes was first diagnosed in 1989.  

The veteran has indicated that he injured his eyes in service 
when a chemical substance entered his eyes.  Service medical 
records fail to document an injury to the eyes.  The veteran 
is competent to offer evidence that a chemical substance 
entered his eyes.  He is not competent, however, to opine 
that a current disorder is etiologically related to that 
event.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Neither the VA eye examiner nor the VA general medical 
examiner attributed an eye disorder to an injury in service, 
and the determination that the veteran suffers from diabetic 
retinopathy, together with the unremarkable service 
separation examination, indicates that a current eye disorder 
is not related to an injury in service.  Therefore, a 
preponderance of the evidence is against a finding that an 
eye disorder is related to service.  Service connection for 
an eye disorder, as such, is unwarranted.  


ORDER

Service connection for an eye disorder is denied.  


REMAND

With respect to providing examinations, VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.  

Service medical records document that the veteran sustained 
an injury in October 1970 while playing football.  At that 
time, although x-rays were normal, there was severe 
limitation of flexion, extension, and lateral rotation.  A 
separation examination in June 1972 revealed the spine to be 
normal.  However, the veteran complained of back pain, and an 
assessment included lumbosacral strain.  

Post-service treatment record do not document treatment for a 
back disorder.  However, during a VA general medical 
examination in December 1999 the veteran indicated that he 
first began experiencing back pain in 1970 and has since 
experienced increasing pain, for which he has taken non-
steroidal anti-inflammatory medication, a skeletal muscle 
relaxant, and narcotics.  An MRI in September 1999 revealed 
degenerative disk disease at L5-S1.  Although x-ray 
examination conducted in November 1999 revealed a negative 
study, the VA examiner diagnosed osteoarthritis, as well as 
chronic low back pain secondary to a low back injury.  The 
examiner's report, further, reflects a medical history of 
osteoarthritis and chronic low back pain first sustained in 
1970.  

The general medical examiner's report raises some question as 
to whether the examiner concluded that a current back 
disorder is attributable to an injury in service.  The 
examiner's report, however, is not clear in this respect.  
Furthermore, it is not clear that the examiner reviewed the 
claims file in formulating an opinion as to the etiology of a 
back disorder, particularly given the reference to what 
appears to be a history of osteoarthritis in service 
notwithstanding the lack of any such diagnosis in service 
medical records.  An examination to clarify the nature and 
etiology of any current disorder would be relevant to a 
proper disposition of this case.  

Although the veteran did not identify treatment providers in 
the claim he submitted in November 1999, the history of 
medication provided by the veteran suggests that there may be 
additional records of treatment.  Any additional records of 
treatment, if available, should also be obtained.  

Therefore, this claim is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that the veteran identify the 
name and address of all health care 
providers who have provided the veteran 
with treatment for a back disorder since 
active service.  After obtaining any 
necessary releases, the RO should attempt 
to obtain those records and associate 
those records with the claims file.  If 
the RO is unable to obtain any records 
identified, the RO should notify the 
veteran. 

2.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate physician to identify the 
existence and etiology of a back 
disorder.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary test and studies should be 
accomplished and all findings reported in 
detail.  Following a comprehensive review 
of the claims file and the veteran's 
history and a thorough examination, the 
medical examiner should identify any 
current disorders of the veteran's back.  
For each disorder identified the examiner 
should indicate whether it is at least as 
likely as not that the disorder had its 
onset in service or that it is otherwise 
related to a disease or injury in 
service.  The examiner should provide the 
complete rationale on which the opinion 
is based.

3.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

By this action the Board intimates no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



